IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


TD BANK, N.A.,                              : No. 56 EM 2017
                                            :
                   Respondent               :
                                            :
                                            :
            v.                              :
                                            :
                                            :
SEAN CRUMP,                                 :
                                            :
                   Petitioner               :


                                       ORDER



PER CURIAM

      AND NOW, this 11th day of July, 2017, the Petition for Leave to File Petition for

Allowance of Appeal Nunc Pro Tunc is DENIED.